Citation Nr: 1419520	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-48 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for hepatitis A.

2. Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1976 to September 1979.

This matter came to the Board of Veterans' Appeals  (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2011, the appellant testified at videoconference hearing before the undersigned Veteran Law Judge (VLJ).  A copy of the transcript is associated with the claims file.

In September 2011, the Board issued a decision that denied the claims of entitlement to service connection for hepatitis A and hepatitis B; hepatitis C was remanded.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's decision was identified as having been potentially affected by an invalidated rule related to the duties of the VLJ that conducted the June 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

Furthermore, the Board notes that subsequent to the Board decision, service connection for hepatitis C was granted by the RO in July 2012.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal.


FINDINGS OF FACT

1. The record reflects past infection with the hepatitis A virus in service; neither residuals nor sequelae of hepatitis A are shown.

2. The record reflects past infection with the hepatitis B virus service; neither residuals nor sequelae of hepatitis B are shown.


CONCLUSIONS OF LAW

1. Residuals of hepatitis A viral infection are not shown.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

2. Residuals of hepatitis B viral infection are not shown.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Matters

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA). Codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126.

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

Here, the RO sent to the appellant a letter dated July 2008 that notified him of the evidence obtained, the evidence VA was responsible for obtaining, and of the information or evidence necessary to substantiate his claim.  At this time, VA further notified the appellant of how VA determines disability ratings and effective dates. VA provided this notice prior to the initial adverse determination from which this appeal arises.

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

Therefore, the Board finds that VA has met its duty to notify.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) .

Here, VA obtained service treatment records and post service VA medical records. These records have been associated with the claims file.

Also, VA afforded the appellant medical examinations in October 2008 and November 2011.  The Board finds that the examination report is sufficiently detailed with recorded history and clinical findings.  Specifically, the examination was conducted by a medical professional, and the associated report reflects review of the prior medical records.  Therefore, the Board concludes that he was afforded an adequate examination in this matter with regard to the claims adjudicated herein.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, in a hearing before the undersigned, the presiding VLJ clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of his claims.  The VLJ asked clarifying questions and inquired about outstanding medical evidence, and also offered to keep the record open for additional supporting evidence to be submitted.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that these actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II. Service Connection

Initially, the Board notes the appellant does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  Layno, 6 Vet. App. at 469.

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows: "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id.  Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.

Guiding factors in evaluating the probative value of opinion of a medical expert are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical expert applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

In this case, the appellant seeks service connection for hepatitis.  He served on active duty between 1977 and 1979.  Service treatment records show that he presented in April 1979 with jaundice and fatigue.  Liver enzymes were elevated. Findings were consistent with acute hepatitis.  The liver was enlarged 12 centimeters. Viral hepatitis was diagnosed.  The appellant stayed in quarters and did not require hospitalization.  Service treatment records show no further bouts of hepatitis with striking jaundice or fatigue.  Report of separation examination dated May 1979 reflects normal clinical evaluation, except for tattoo and 1st finger of the right hand. By history, the appellant had jaundice or hepatitis.  The examiner noted hepatitis in 1979 without sequelae.

VA treatment records dated November 2006 show that the appellant had known hepatitis C virus since March 2006. 

Report of VA examination dated October 2008 reflects that the examiner reviewed the claims filed to include the service treatment records.  He noted that laboratory studies in service suggested acute hepatitis with surface antigen testing performed. The examiner further noted that VA lab studies dated September 1992 showed positive surface antibody for hepatitis B; the hepatitis A antibody for both the IgG and IgM component were negative.  No hepatitis C panel was performed at that time.  It was noted that lab panel of March 2006 showed positive hepatitis C. The hepatitis panel included hepatitis A antibody in February 2007, which revealed positivity, but negativity to the IgM component.  Hepatitis B surface antigen was negative on this date with antibody positivity.  The examiner noted that the appellant had risk factors for hepatitis C to include tattoos, intravenous drug use with heroin and cocaine following service, and multiple sexual partners.  A physical examination was conducted and the findings are recorded in the report. The appellant reported fatigue and joint pain.  The diagnoses included hepatitis C, asymptomatic, most likely acquired through intravenous drug use.  The VA examiner commented in October 2008 that that the hepatitis the appellant had in 1979 "was an acute viral hepatitis likely A with positive markers for hepatitis B." The examiner reported that examination revealed no evidence of cirrhosis, fluid wave, hepatic tenderness, ascites, portal hypertension, splenomegaly, liver enlargement, or abdominal pain.

A VA examination in November 2011 revealed only a diagnosis of hepatitis C (which was later granted by the RO).  Hepatitis A and Hepatitis B were not found.  

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for residuals of hepatitis A and hepatitis B.  While the record reflects past infection with the hepatitis A and B viruses, neither residuals nor sequelae of hepatitis A or B are presently shown.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of any current disability, there can be no valid claim.

The Board notes that the appellant's testimony was credible in regard to the report that he had hepatitis during service.  In fact, the service records tend to confirm his report.  However, it is beyond his level of competence to establish the type of hepatitis he had in service and whether he has residuals of the in-service hepatitis or some other form of hepatitis. 

Accordingly, the claim for service connection for hepatitis A and hepatitis B is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis A is denied.

Service connection for hepatitis B is denied.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


